Citation Nr: 0816613	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to service-connected asthma. 

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1991 to November 1992. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

In a September 2003 rating decision, the RO granted service 
connection for asthma.  A 30 percent disability rating was 
assigned.  The veteran's claim of entitlement to service 
connection for an anxiety disorder as secondary to his 
service-connected asthma was denied by the RO in a January 
2004 rating decision. 

In February 2004 the veteran filed a notice of disagreement 
as to the disability rating assigned to his asthma disability 
and the RO's denial of service connection for an anxiety 
disorder.  A statement of the case was issued in May 2004 and 
the veteran perfected his appeal in October 2004. 

In connection with his appeal, the veteran initially 
requested a hearing before a Veterans Law Judge.  In November 
2004, however, the veteran withdrew his request and asked 
that the Board proceed with consideration of his appeal based 
on the evidence of record.

In April 2006 the Board remanded the above-mentioned claims 
for additional evidentiary development.  A supplemental 
statement of the case (SSOC) was issued in December 2007.  
The case is once again before the Board. 



Remanded issue

The issue of entitlement to an increased disability rating 
for service-connected asthma is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

Issues not currently on appeal

In its April 2006 decision, the Board denied the veteran's 
claim of entitlement to effective date earlier than February 
21, 2003 for the award of service connection for asthma.  The 
Board also determined that the veteran's military disability 
severance pay must be recouped from his VA disability 
compensation benefits as a matter of law.  Those issues are 
therefore no longer in appellate status. See 38 C.F.R. 
§ 20.1100 (2007).


FINDING OF FACT

The competent medical evidence of record does not indicate or 
suggest any nexus between the veteran's currently diagnosed 
anxiety disorder and his service-connected asthma.


CONCLUSION OF LAW

An anxiety disorder is not due to or the result of the 
veteran's service-connected asthma.  38 C.F.R. § 3.310 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to service-connected asthma. 

The veteran seeks entitlement to service connection for an 
anxiety disorder, claimed as secondary to his service-
connected asthma.  As is discussed elsewhere in this 
decision, the issue of entitlement to an increased rating for 
asthma is being remanded for further development.  

As an initial matter, the Board observes that the veteran has 
not contended that his anxiety disorder is directly due to 
his military service.  Moreover, there is nothing in the 
veteran's service medical records or elsewhere in the claims 
folder which even remotely suggest that such is the case.  
The Board's discussion will therefore be devoted exclusively 
to the matter of secondary service connection.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In April 2006, the Board remanded the case to the AMC in 
order to: provide the veteran with notice under the Veterans 
Claims Assistance Act of 2000 (VCAA); request additional 
treatment records; and schedule the veteran for two VA 
examinations.  The claim was then to be readjudicated. 

The record reveals that the AMC sent the veteran a VCAA 
notice letter in May 2006, and scheduled the veteran for two 
VA examinations in September 2006.  Furthermore, the 
additional medical records requested by the Board have been 
obtained and associated with the veteran's claims folder.  
The AMC issued a SSOC in December 2007.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The veteran was specifically informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated March 17, 2003, including a request for 
evidence of "a relationship between your claimed condition 
and your service-connected condition." 

In a May 5, 2006 VCAA notice letter, the AMC informed the 
veteran of VA's duty to assist him in the development of his 
claim.  Specifically, the veteran was advised that VA would 
assist him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the AMC included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the veteran could complete to release private medical 
records to the VA.  

The May 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the May 2006 letter from the AMC 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA medical records and 
provided him with a VA examination.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran withdrew his request for a personal hearing, as has 
been detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to the first element, a currently diagnosed 
anxiety disorder, the medical evidence indicates that the 
veteran has been treated for multiple psychiatric 
disabilities, including anxiety disorder with panic attacks, 
panic disorder and adjustment disorder.  Accordingly, Wallin 
element (1) has been met. 

With respect to Wallin element (2), evidence of a service-
connected disability, the veteran was granted service 
connection for asthma by the RO in a September 2003 rating 
decision. 

With respect to Wallin element (3), medical nexus, the only 
competent medical opinion of record is that of the September 
2006 VA examiner, who determined that there was no 
relationship between the veteran's anxiety disorder and his 
service-connected asthma.  Specifically, the examiner stated 
that "it is not likely that [the veteran's] psychiatric 
disorder is related to his service-connected asthma." In 
making this determination the examiner reviewed the veteran's 
medical records, performed a clinical interview, provided a 
psychological examination and reviewed his test results. 

In essence, the examiner noted various significant problems 
in the veteran's life, including especially polysubstance 
abuse as well as unemployment.  Indeed, at the time of the 
September 2006 psychological evaluation the veteran was 
housed in a community-based correction facility for :using 
deception to obtain dangerous drugs."  During his most 
recent inpatient psychiatric hospitalization, the veteran 
reportedly threatened and assaulted staff, requiring 
restraints. Under Axis IV [severity of psychosocial 
stressors] the examiner listed "current incarceration, 
occupational problems, problems with legal system".  Under 
Axis III [physical disorders and conditions, "history of 
asthma" was noted.   

The examiner stated that the veteran's "reported anxiety and 
panic episodes are better accounted for by the physiological 
effects of various substances and/or the co-occurrence of a 
personality disorder". 

The clinical psychologist's conclusion appears to be 
supported by the extensive medical records in the veteran's 
four volume claims folder, which document numerous personal 
problems as well as his abuse of alcohol and drugs.  Although 
references to asthma are found in the file, thee are not 
linked to anxiety.  On the other hand, the veteran's chief 
physical complaint, severe pain in the abdomen and rectum, 
appears to be a significant source of concern to him.  
Indeed, in  November 2002 the veteran threatened suicide 
because of anal pain.  

The veteran has not submitted any competent medical evidence 
to the contrary.  
He has been accorded ample opportunity to submit evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2002) [the claimant has a responsibility to 
support a claim for VA benefits.]

To the extent that the veteran contends that his anxiety 
disorder is caused by, aggravated or is otherwise a result of 
his service-connected asthma, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's anxiety 
disorder is not related to his service-connected asthma.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
anxiety disorder, claimed as secondary to service-connected 
asthma.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for an anxiety disorder, 
claimed as secondary to service-connected asthma, is denied.

REMAND

2.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 30 percent 
disabling. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must again be remanded for further procedural 
development.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although the May 2006 VCAA letter which has been discussed in 
some detail above advised the veteran that an increase in 
disability must be shown for an increased rating, the letter 
did not provide the veteran with specific knowledge of what 
the evidence must show in order to obtain a higher rating.  
Where an increase in disability rating requires objective 
medical findings, such as a specific test result, a set 
number of exacerbations, or the use of corticosteroids, 
notice of the specific criteria should be provided.  Notice 
of this kind was not contained in the May 2006 VCAA letter.  
See Vazquez-Flores, supra. 

The tenor of the veteran's submissions to VA do not reflect 
that the veteran had actual knowledge of what is required for 
an increased disability rating.  
Cf. Vazquez-Flores, at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  A corrective notice must be 
provided.
Accordingly, this issue is REMANDED  to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should send the veteran a 
corrective VCAA notice. Such notice should 
include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability rating, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  At a minimum, the veteran 
should be provided notice of Diagnostic 
Code 6602.  A copy of the letter should be 
sent to the veteran's representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_______________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


